— In a probate proceeding, the objectant appeals, as limited by her brief, from so much of an order of the Surrogate’s Court, Suffolk County (Copertino, S.), entered August 13, 1986, as denied her motion for summary judgment disallowing probate of the will.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Although an objectant in a proceeding in the Surrogate’s Court may invoke the provisions for summary judgment (Matter of Pascal, 309 NY 108), the granting of such relief is rare (Matter of Rounds, 47 Misc 2d 877). We find that a question of fact exists in this case as to whether the attorney draftsman merely guided the physically infirm testatrix’s hand when she executed her will or whether he actually signed the will in her stead. The resolution of this issue is necessary before a determination can be made as to whether the document may be admitted to probate (see, EPTL 3-2.1; Rohan, Practice Commentary, McKinney’s Cons Laws of NY, Book 17B, EPTL 3-2.1, at 327; Matter of Kearney, 69 App Div 481; Matter of Bitzer, 124 Misc 432; cf., Matter of Helgesen, 80 Misc 2d 726). Kunzeman, J. P., Rubin, Eiber and Sullivan, JJ., concur.